Filed 11/4/21 P. v. Miskam CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076504

 v.                                                                      (Super.Ct.No. FSB1503713)

 DUSTY MATIS MISKAM,                                                     OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Harold T.

Wilson, Jr., Judge. Affirmed.

         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       Appellant and defendant Dusty Matis Miskam was charged with first degree

murder but pled no contest to voluntary manslaughter. He filed a petition under Penal

Code1 section 1170.95 to vacate the manslaughter conviction. A trial court denied the

petition, concluding that defendant was ineligible for relief under section 1170.95

because he was not convicted of murder. Defendant appeals from the trial court’s order

and contends: (1) to promote the legislative purpose of section 1170.95, relief should

apply to voluntary manslaughter; (2) denying resentencing to those convicted of

manslaughter violates equal protection; and (3) Senate Bill No. 1437 (2017–2018 Reg.

Sess.) (Senate Bill 1437) abrogated the provocative act murder doctrine. We affirm.

                             PROCEDURAL BACKGROUND

       In 2016, defendant was charged by information with murder (§ 187, subd. (a),

count 1) and second degree robbery (§ 211, count 2). He entered a plea agreement and

pled guilty to voluntary manslaughter (§ 192, subd. (a), added count 3) and grand theft

from a person (§ 487, subd. (c), added count 4). In exchange, he was sentenced to a total

term of 11 years in state prison, and counts 1 and 2 were dismissed.

       In 2019, following the passage of Senate Bill 1437, which added section 1170.95

to the Penal Code, defendant petitioned for resentencing. The trial court denied the

petition, finding him ineligible for relief because he pled guilty to voluntary

manslaughter.



       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                              2
                                       DISCUSSION

                     The Court Properly Denied Defendant’s Petition

       Defendant contends the trial court erred when it found him ineligible for section

1170.95 resentencing. We disagree.

       A. Section 1170.95 Does Not Apply to Voluntary Manslaughter

       Section 1170.95, subdivision (a), provides that “[a] person convicted of felony

murder or murder under a natural and probable consequences theory may file a petition

with the court that sentenced the petitioner to have the petitioner’s murder conviction

vacated and to be resentenced on any remaining counts.” As this court recently

explained, “[b]y its plain language, section 1170.95 thus makes resentencing relief

available only to qualifying persons convicted of murder.” (People v. Sanchez (2020) 48

Cal.App.5th 914, 918 (Sanchez).)

       Other courts have interpreted the language of section 1170.95 the same way.

(People v. Cervantes (2020) 44 Cal.App.5th 884, 887 (Cervantes) [“The plain language

of the statute is explicit; its scope is limited to murder convictions.”]; People v. Flores

(2020) 44 Cal.App.5th 985, 993 (Flores) [“Through its repeated and exclusive references

to murder, the plain language of section 1170.95 limits relief only to qualifying persons

who were convicted of murder.”]; People v. Turner (2020) 45 Cal.App.5th 428, 435-436

(Turner) [“Relying on the clear language of the statute, courts including ours have

concluded that section 1170.95 is unambiguous and does not provide relief to persons

convicted of manslaughter.”].) These decisions all conclude that the statutory scheme

unequivocally applies only to murder convictions. (See Turner, at p. 436.)

                                              3
       Defendant asserts that section 1170.95 applies to persons who are convicted of

first degree or second degree murder, and also to those who “accepted a plea offer in lieu

of a trial at which the petitioner could be convicted for first degree or second degree

murder.” (§ 1170.95, subd. (a)(2), italics added.) He contends that section 1170.95

cannot be interpreted to provide relief only for those convicted of first or second degree

murder, since such interpretation would render the italicized phrase in the statute

surplusage. We rejected the same argument in Sanchez, finding it “unpersuasive because

it ‘ignores the introductory language in section 1170.95, subdivision (a) that limits

petitions to persons “convicted of . . . murder.” ’ ” (Sanchez, supra, 48 Cal.App.5th at

p. 919; see Turner, supra, 45 Cal.App.5th at p. 436.)

       Defendant also claims “it is fundamentally unfair to conclude that the Legislature

intended [Senate Bill] 1437 to reverse murder convictions but not lesser convictions

based on the exact same set of facts.” As we stated in Sanchez, “[w]e agree with the

other courts that have rejected the same argument.” (Sanchez, supra, 48 Cal.App.5th at

p. 919, italics added; see Cervantes, supra, 44 Cal.App.5th at p. 887; Flores, supra, 44

Cal.App.5th at pp. 996-997; Turner, supra, 45 Cal.App.5th at pp. 438-439.)

       B. Equal Protection

       Defendant contends that interpreting section 1170.95 to exclude manslaughter

violates equal protection under the state and federal Constitutions. He acknowledges that

we rejected this contention in Sanchez, and asks us to reconsider our position. (See

Sanchez, supra, 48 Cal.App.5th at pp. 920-921.) However, he has given us no reason to

do so. Excluding those convicted of manslaughter from section 1170.95 does not violate

                                             4
equal protection. “ ‘The first step in an equal protection analysis is to determine whether

the defendant is similarly situated with those who are entitled to the statutory benefit.’ ”

(Sanchez, at p. 920.) Defendant, like the defendant in Sanchez, was “ ‘convicted of

voluntary manslaughter, a different crime from murder, which carries a different

punishment.’ ” (Ibid.) In general, “offenders who commit different crimes are not

similarly situated.” (People v. Morales (2019) 33 Cal.App.5th 800, 808.) Defendant,

like the defendant in Sanchez therefore “ ‘has failed to establish the threshold

requirement of an equal protection claim: disparate treatment of similarly situated

persons.’ ” (Sanchez, at p. 920.)

       Defendant nonetheless contends there is no rational basis for applying Senate Bill

1437 in a discriminatory manner. He claims that, “[e]xcluding a plea to a less serious

offense would irrationally treat people who have lesser convictions . . . more harshly than

those with [a] more serious conviction.” However, “the Legislature could have

reasonably concluded ‘that the punishment for voluntary manslaughter was appropriate,

but the punishment for murder based on the [natural and probable consequences theory]

could be excessive and reform was needed only there.’ ” (Sanchez, supra, 48

Cal.App.5th at p. 921, see Cervantes, supra, 44 Cal.App.5th at p. 888 [“The decision not

to include manslaughter in section 1170.95 [fell squarely] within the Legislature’s

‘linedrawing’ authority as a rational choice that [was] not constitutionally prohibited.”].)

       C. The Provocative Act Murder Doctrine is Inapposite

       Defendant additionally asserts that People v. Lee (2020) 49 Cal.App.5th 254 (Lee),

review granted July 15, 2020, S262459, held that Senate Bill 1437 did not abrogate the

                                              5
provocative act murder doctrine, and argues that Lee was wrongly decided and “should

not be adopted in this district.” “Under the theory of provocative act murder, the

perpetrator of an underlying crime is held liable for the killing of an accomplice by a

third party.” (People v. Mejia (2012) 211 Cal.App.4th 586, 602.) Here, defendant was

not convicted under the provocative act murder doctrine; rather, he pled guilty to

voluntary manslaughter and is thus ineligible for relief.

                                      DISPOSITION

       The trial court’s order denying defendant’s petition for resentencing is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               FIELDS
                                                                                            J.


We concur:


McKINSTER
                Acting P. J.


MENETREZ
                           J.




                                             6